[Cite as Green v. Quint-Green, 2020-Ohio-4141.]




             IN THE COURT OF APPEALS OF OHIO
                            SEVENTH APPELLATE DISTRICT
                                 BELMONT COUNTY

                                         JUSTIN GREEN,

                                         Plaintiff-Appellee,

                                                  v.

                                 ASHLEIGH QUINT-GREEN,

                                      Defendant-Appellant.


                       OPINION AND JUDGMENT ENTRY
                                        Case No. 19 BE 0047


                             Domestic Relations Appeal from the
                       Court of Common Pleas of Belmont County, Ohio
                                    Case No. 18 DR 24

                                         BEFORE:
                 Gene Donofrio, Cheryl L. Waite, David A. D’Apolito, Judges.


                                             JUDGMENT:
                                               Affirmed



 Atty. Michael Shaheen and Atty. Kristina Herman, Shaheen Law Group, 128 South
 Marietta Street, P.O. Box 579, St. Clairsville, Ohio 43950, for Plaintiff-Appellee, and

 Atty. Renee Eubanks, Marco and Marco, 52 Public Square, Medina, Ohio 44256, for
 Defendant-Appellant.
                                                                                          –2–


                                            Dated:
                                        August 17, 2020

 Donofrio, J.

       {¶1}      Defendant-appellant, Ashleigh Quint-Green, appeals from a Belmont
County Common Pleas Court, Domestic Relations Division judgment granting the motion
of plaintiff-appellee, Justin Green, to require appellant’s visitation with the parties’ son to
be supervised.
       {¶2}      The parties share one child (d.o.b. 7/31/17). Appellee filed a complaint for
divorce on January 29, 2018.
       {¶3}     During the pendency of the divorce, appellee filed motions to find appellant
in contempt alleging appellant failed to provide him with visitation and alleging appellant
subjected the child to unnecessary medical testing in violation of court orders. Appellant
later entered an admission to the contempt charges and the court ordered her to serve a
10-day jail sentence at a later date.
       {¶4}     The trial court entered the final decree of divorce on September 18, 2018.
Per the terms of the divorce decree, appellee was named the child’s residential parent.
Appellant was granted visitation every other weekend from Friday evening to Sunday
evening and, on the alternating weeks, every other Wednesday afternoon to Thursday
afternoon.
       {¶5}      On January 29, 2019, appellee filed another motion for contempt and also
requested other relief seeking in part, an order suspending appellant’s parenting time or,
alternatively, requiring supervised visitation.     Appellee asserted that appellant was
continuing to take the child for unnecessary medical testing, was causing “chaos and
havoc” at the pediatrician’s office, and had filed six unsubstantiated complaints with
various children’s services agencies and the Ohio Attorney General’s Office. The next
day, the trial court suspended appellant’s parenting time and set the matter for a hearing.
       {¶6}      Just before the hearing was to begin, appellant filed a motion to
immediately resume parenting time and other relief. The trial court put on an entry
granting appellant supervised visitation and rescheduled the hearing.
       {¶7}      The trial court held a three-day hearing ending on April 17, 2019. It heard
testimony from both parties, the child’s pediatrician, the Belmont County Department of


Case No. 19 BE 0047
                                                                                         –3–


Jobs and Family Services (BCDJFS) supervisor, a BCDJFS investigator, the maternal
grandparents, the paternal grandfather, the guardian ad litem (GAL), and several other
witnesses. After the hearing, pursuant the court’s order, the parties submitted proposed
findings of fact and conclusions of law.
       {¶8}    The trial court issued its judgment on May 8, 2019. The court noted that
neither party filed a request to reallocate parental rights and responsibilities. Appellee’s
motion was only to modify appellant’s parenting time. Nonetheless, the court found that
it was in the child’s best interest for appellee to remain the residential parent and legal
custodian.
       {¶9}    The court went on to find that appellant “exhibits concerning and erratic
behavior.” The court found it was contrary to the child’s best interest for appellant to have
unsupervised visitation. It concluded that in order to keep the child safe, all contact
between the child and appellant and between the child and the maternal grandparents
should be supervised until further court order.       The court noted that it specifically
considered the R.C. 3109.51(D) best interest factors.         It then set out the following
visitation schedule for appellant. For a period of eight weeks, one supervised visit per
week lasting two-and-a-half hours. For the next eight weeks, visits were to increase to
two supervised visits per week lasting three hours. At the end of the second eight-week
period, the court would conduct a review to determine whether visitation should increase
or decrease and if supervision was still necessary.
       {¶10}   The trial court next addressed appellee’s motion to find appellant in
contempt. The court recognized that appellant and her parents “probably” conspired to
subject the child to unnecessary medical testing in August 2018. Yet the court declined
to make a contempt finding citing the nature of the testimony and the lack of language in
the divorce decree. The court did note that it had already found appellant in contempt on
two other occasions.
       {¶11}   Additionally, the court found that it was in the child’s best interest that the
GAL remain involved in the case. And it set the matter for a status conference on August
14, 2019.




Case No. 19 BE 0047
                                                                                        –4–


       {¶12}   Both parties filed notices of appeal from the court’s May 8, 2019 judgment.
This court found that the judgment was not a final, appealable order because the trial
court’s and GAL’s involvement were ongoing.
       {¶13}    Next, appellee filed a motion seeking another site for the supervised visits
and to eliminate the August 14 hearing so that a final appealable order would exist. The
trial court held a hearing on the motion on August 8. It subsequently issued a judgment
stating that appellant was to immediately be granted a second weekly visit with the child.
Specifically, appellant was granted two weekly, three-hour visits. One visit would take
place at the visitation center in Newark, where the visits had been occurring, and the other
at a visitation center in Steubenville. The court noted that, at the hearing, appellant’s
counsel requested that the maternal grandparents be permitted to attend the visits. The
court found, however, the maternal grandparents were not parties to the case and no
formal motion had been filed on their behalf. Therefore, the court denied this request.
Finally, the court found that the August 14 review hearing was no longer necessary.
       {¶14}   Appellant filed a timely notice of appeal on September 20, 2019. She now
raises four assignments of error.
       {¶15}   Appellant’s first assignment of error states:

               APPELLEE [sic.] ASHLEIGH QUINT-GREEN’S FUNDAMENTAL
       RIGHT TO PARENT HER CHILDREN HAS BEEN TERMINATED
       WITHOUT DUE PROCESS OF LAW, IN VIOLATON OF THE OHIO AND
       U.S. CONSTITUTION[S].

       {¶16}   Appellant contends that she was granted a period of supervised parenting
time with a review hearing to determine if her supervised time should be expanded. She
asserts that, without a hearing, the trial court modified the May 8, 2019 order ending her
parenting time. Appellant alleges that the trial court’s August 22, 2019 order ended her
parenting time and was the “death penalty” to her contact with her son. She goes on to
argue that she has been denied her fundamental right to parent her child. And she claims
the trial court denied her all contact with her son in violation of her due process rights.
       {¶17}   Appellant, however, misconstrues the trial court’s August 22 order as
appellee suggests.


Case No. 19 BE 0047
                                                                                        –5–


       {¶18} In its May 8, 2019 judgment entry, the trial court ordered that appellant was
to have:

       a. One (1) supervised visit per week at the Close to Home Visitation Center
           in Newark, Ohio from 2:00 p.m. to 4:00 p.m. for a period of eight (8)
           weeks.
       b. Two (2) supervised visits per week from 2:00 p.m. to 5:00 p.m.
           commencing on the ninth week for a period of eight (8) weeks.
       c. At or about the end of the second term (2nd) term * * * the Court shall
           conduct a review to determine whether or not the parenting time should
           be increased or decreased and if the need for supervision is necessary.

       {¶19} Both parties filed appeals from this judgment. But this court found the trial
court’s order was not final and appealable. We determined the order was only temporary
due to the scheduled August review.
       {¶20}   In its subsequent August 22, 2019 judgment entry, the trial court revisited
the visitation order and stated:

       Effective immediately, Defendant shall be afforded a second visitation each
       week pursuant to the prior terms and conditions as set forth in the Judgment
       Entry filed May 8, 2019. In particular, Defendant shall be afforded two (2)
       visits each week for a period of three (3) hours. One visit shall occur at the
       current site in Newark, Ohio (Close to Home Visitation Center) and the
       second visit shall occur in Steubenville at the Coleman Professional
       Services * * *.

       {¶21} In neither judgment entry did the trial court terminate appellant’s parental
rights. Termination of parental rights in effect ends the parent-child relationship. It is a
permanent relinquishment of all parental rights. “Termination of parental rights can occur
one of three ways: (1) the natural parent(s) consent to termination pursuant to R.C.
3107.06; (2) the natural parent(s) fail [sic.] to communicate with or provide for the child
within the meaning of R.C. 3107.07; or (3) the juvenile court terminates parental rights




Case No. 19 BE 0047
                                                                                         –6–


pursuant to R.C. Chapter 2151.” In re Bennett, 1st Dist. Hamilton No. C-950035, 1995
WL 675968, *1 (Nov. 15, 1995). None of these scenarios occurred in this case.
       {¶22} As it stands now, appellant is entitled to bi-weekly supervised visits with the
child for three hours per visit. Her parental rights have not been terminated. And she can
always file a motion with the trial court to increase her visitation time, to request that her
visits be unsupervised, or to otherwise modify the visitation order.
       {¶23}   Accordingly, appellant’s first assignment of error is without merit and is
overruled.
       {¶24}   Appellant’s second assignment of error states:

               THE COURT FAILED TO PROVIDE FINDINGS OF FACT AND
       CONCLUSIONS OF LAW, DESPITE THE REQUIREMENTS OF R.C.
       3109.051 AND PURSUANT TO CIV PROC RULE 52.

       {¶25}   Appellant claims she was not afforded the opportunity to present evidence
prior to the August 22 order terminating her parenting time.           Appellant claims she
repeatedly requested that the trial court issue findings of fact and conclusions of law in
support of its May 8 order. She notes that the trial court instead put on a judgment
acknowledging her request but stating that the May 8 order was a final appealable order.
Appellant argues the trial court’s refusal to issue findings of fact and conclusions of law
is contrary to R.C. 3109.051(A) and Civ.R. 52 which require trial courts to issue them
when timely requested by a party.
       {¶26}   Appellant goes on to argue that while the May 8 order contains a lengthy
recitation of the proceedings, it does not explain why the court applied R.C. 3109.04,
instead of R.C. 3109.51, nor does it explain what evidence indicated that supervised
visitation was necessary to keep the child safe. She asserts that no witness testified that
she was a danger to the child.
       {¶27} Pursuant to Civ.R. 52, “[w]hen questions of fact are tried by the court
without a jury, judgment may be general for the prevailing party unless one of the parties
in writing requests otherwise before the entry of judgment pursuant to Civ. R. 58, or not
later than seven days after the party filing the request has been given notice of the court's




Case No. 19 BE 0047
                                                                                       –7–


announcement of its decision, whichever is later, in which case, the court shall state in
writing the findings of fact found separately from the conclusions of law.”
       {¶28} The Ohio Supreme Court has held, “that a trial court has a mandatory duty
under Civ.R. 52 to issue findings of fact and conclusions of law upon request timely
made.” In re Adoption of Gibson, 23 Ohio St.3d 170, 173, 492 N.E.2d 146 (1986). The
Court noted that the reason for the rule is to assist the appellate court in reviewing the
record and determining the validity of the basis of the trial court's judgment. Id., citing
Werden v. Crawford, 70 Ohio St.2d 122, 435 N.E.2d 424 (1982).
       {¶29} In Braatz v. Braatz, this court found that the requirement of findings and
conclusions upon a party's request applies to a request for a change in visitation. Braatz
v. Braatz, 7th Dist. Mahoning No. 95 C.A. 260, 1997 WL 467552 *6 (Aug 12, 1997), aff'd,
85 Ohio St.3d 40, 1999-Ohio-203, 706 N.E.2d 1218.
       {¶30} After the hearing and prior to the court entering its judgment, both parties
filed very detailed proposed findings of fact and conclusions of law. On May 15, 2019,
appellant filed a request for written findings of fact and conclusions of law.
       {¶31} That same day the court issued a judgment entry stating that the May 8,
2019 judgment entry was the final appealable order in this matter.
       {¶32}   The trial court’s May 8 judgment entry was eight pages long. It set out the
background of the case. It addressed what motions were currently pending before the
court. It discussed the court’s previous orders. The court noted that it had reviewed the
BCDJFS records. It stated that the parties filed proposed findings of fact and conclusions
of law. The court discussed the child’s best interest and referred to the best interest
factors. It detailed the grandparents’ involvement. It discussed appellant’s behavior and
its concerns with this behavior. Finally, the court noted its careful consideration of the
GAL’s report and testimony.
       {¶33} The trial court then stated, “[a]fter an analysis of the proceedings in this
case, the facts presented, the law in this matter including but not limited to Ohio Revised
Code §3109.04, this Court concludes as follows[.]” The court then set out its rulings. In
so doing, it found that “based upon the evidence and the law” it was contrary to the child’s
best interest for appellant to have unsupervised visitation.




Case No. 19 BE 0047
                                                                                          –8–


       {¶34}     Based on its lengthy, detailed judgment entry, the trial court did enter
appropriate findings of fact and conclusions of law contrary to appellant’s argument.
       {¶35}     Accordingly, appellant’s second assignment of error is without merit and
is overruled.
       {¶36}     Appellant’s third assignment of error states:

                 THE TRIAL COURT HAS FAILED TO MAKE THE FINDINGS
       REQUIRED BY THE COURT TO PROVIDE NO PARENTING TIME FOR
       APPELLANT.

       {¶37}     In this assignment of error, appellant again alleges that the trial court
ended her parenting time effective after the 24th visit from May 8. She contends the court
did so without making the statutorily-required finding that no parenting time is in the child’s
best interest.
       {¶38}     Once again, appellant has misconstrued the trial court’s order. The trial
court did not order appellant’s parenting time to end. The court never suggested that no
parenting time was in the child’s best interest.
       {¶39}     Accordingly, appellant’s third assignment of error is without merit and is
overruled.
       {¶40}     Appellant’s fourth assignment of error states:

                 THE TRIAL COURT’S DECISION TO PROVIDE MS. QUINT-
       GREEN WITH NO PARENTING TIME IS NOT SUPPORTED BY
       COMPETENT,         CREDIBLE       EVIDENCE       AND      CONSTITUTES        AN
       ARBITRARY, UNREASONABLE AND UNCONSCIONABLE DECISION.

       {¶41}     In her final assignment of error, appellant argues the trial court did not
apply the R.C. 3109.051(D) factors. She acknowledges that the court mentioned the
statute but argues the court did not cite to any evidence or factors to support its conclusion
that the child is in danger in her custody.
       {¶42} We review a trial court's decision to modify visitation for abuse of discretion.
Braatz v. Braatz, 85 Ohio St.3d 40, 44, 706 N.E.2d 1218 (1999). Abuse of discretion
connotes more than an error of law or judgment; it implies that the trial court's attitude


Case No. 19 BE 0047
                                                                                         –9–


was unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d
217, 219, 450 N.E.2d 1140 (1983).
      {¶43}   In determining issues surrounding parenting time, the trial court is to
consider:

      (1) The prior interaction and interrelationships of the child with the child's
      parents, siblings, and other persons related by consanguinity or affinity * *
      *;

      (2) The geographical location of the residence of each parent and the
      distance between those residences * * *;

      (3) The child's and parents' available time, including, but not limited to, each
      parent's employment schedule, the child's school schedule, and the child's
      and the parents' holiday and vacation schedule;

      (4) The age of the child;

      (5) The child's adjustment to home, school, and community;

      (6) If the court has interviewed the child in chambers * * * the wishes and
      concerns of the child, as expressed to the court;

      (7) The health and safety of the child;

      (8) The amount of time that will be available for the child to spend with
      siblings;

      (9) The mental and physical health of all parties;

      (10) Each parent's willingness to reschedule missed parenting time and to
      facilitate the other parent's parenting time rights * * *;

      (11) In relation to parenting time, whether either parent previously has been
      [convicted of or pleaded guilty to any criminal offense involving an abused
      child or a neglected child or perpetrated abuse or neglect];




Case No. 19 BE 0047
                                                                                        – 10 –


       (12) [Deals only with visitation by non-parents] * * *;

       (13) Whether the residential parent or one of the parents subject to a shared
       parenting decree has continuously and willfully denied the other parent's
       right to parenting time in accordance with an order of the court;

       (14) Whether either parent has established a residence or is planning to
       establish a residence outside this state;

       (15) [Deals only with visitation by non-parents] * * *;

       (16) Any other factor in the best interest of the child.

R.C. 3109.51(D).
       {¶44}    First, we must once again point out that while appellant asserts the trial
court terminated all of her parenting time, this simply is not the case. The trial court
granted her bi-weekly, supervised visitation.
       {¶45}    In its May 8 judgment, the trial court specifically stated that it considered
the best interest factors outlined in R.C. 3109.51(D)(1) through (16) and that it carefully
considered the GAL’s testimony along with all other testimony. The GAL recommended
supervised visitation for appellant.         (4/17/19 Tr. 182-183).         She based her
recommendation on several factors including the parties’ minimum communication,
credibility issues with appellant and the maternal grandparents, her belief that appellant
is in need of counseling, and the pediatrician not wanting appellant to attend visits in her
office due to disruptions. (4/17/19 Tr. 180-202).
       {¶46}    The trial court made specific findings as to several of the factors including
the child’s interaction with the grandparents (factor (D)(1)); the child’s age (factor (D)(4));
the child’s health and safety (factor (D)(7)); and appellant’s contempt for failure to comply
with prior visitation orders (factors (D)(10) and (D)(13)).
       {¶47}    Moreover, several factors do not apply in this case including the child’s
wishes and concerns, due to his young age (factor (D)(6)); either parent establishing a
residence outside of the state (factor (D)(14)); either parent ever having been convicted
of any criminal offense involving an abused child or a neglected child or perpetrated abuse



Case No. 19 BE 0047
                                                                                        – 11 –


or neglect (factor (D)(11)); and other factors dealing only with visitation by non-parents
(factors (D)(12) and (15)).
       {¶48}    While the trial court did not make a specific reference to each of the 16
best interest factors, it indicated that it considered all factors. Throughout its judgment the
court made explicit findings as to five of the factors. And another five factors were not
applicable in this case. Thus, the trial court demonstrated that it considered the R.C.
3109.51(D) best interest factors in reaching its decision to grant appellant bi-weekly,
supervised visitation.
       {¶49}    Accordingly, appellant’s fourth assignment of error is without merit and is
overruled.
       {¶50}    For the reasons stated above, the trial court’s judgment is hereby affirmed.




Waite, P. J., concurs.

D’Apolito, J., concurs.




Case No. 19 BE 0047
[Cite as Green v. Quint-Green, 2020-Ohio-4141.]




         For the reasons stated in the Opinion rendered herein, the assignments of error
 are overruled and it is the final judgment and order of this Court that the judgment of
 the Court of Common Pleas of Belmont County, Ohio, is affirmed. Costs to be taxed
 against the Appellant.


         A certified copy of this opinion and judgment entry shall constitute the mandate
 in this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that
 a certified copy be sent by the clerk to the trial court to carry this judgment into
 execution.




                                       NOTICE TO COUNSEL

         This document constitutes a final judgment entry.